Citation Nr: 1021723	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for 
Hepatitis C/Hepatitis C status post liver transplant, rated 
40 percent disabling from May 14, 1999 to July 17, 2001, 
100 percent disabling from July 18, 2001 to July 26, 2002, 
and 30 percent disabling since July 27, 2002.

2.  Entitlement to a higher initial rating for cirrhosis of 
the liver, rated 100 percent disabling from May 14, 1999 to 
July 17 2001 and rated noncompensable since July 18, 2001.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1969.
These matters come before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, 
New York.  In that decision, the RO granted service 
connection for cirrhosis of the liver secondary to 
Hepatitis C and assigned initial disability ratings of 
100 percent from May 14, 1999 to July 26, 2002 and 30 percent 
since July 27, 2002.  

In March 2009, the RO assigned a separate initial rating of 
40 percent for Hepatitis C from May 14, 1999 to July 18, 2001 
and separate initial ratings of 100 percent from July 19, 
2001 to July 26, 2002 and 30 percent since July 27, 2002 for 
Hepatitis C status post liver transplant.  These 
determinations are also on appeal.

As of January 2009, the RO rated cirrhosis of the liver as 
100 percent disabling from May 14, 1999 to July 18, 2001 and 
Hepatitis C/Hepatitis C status post liver transplant as 
40 percent disabling from May 14, 1999 to July 17, 2001, 
100 percent disabling from July 18, 2001 to July 26, 2002, 
and 30 percent disabling since July 27, 2002.

In his March 2009 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge in 
Washington, Diagnostic Code.  In July 2009, he withdrew his 
hearing request.

The Veteran was granted an initial 100 percent rating for 
cirrhosis of the liver from May 14, 1999 to July 18, 2001 and 
an initial 100 percent rating for Hepatitis C status post 
liver transplant from July 18, 2001 to July 26, 2002.  As the 
Veteran was granted the full benefit he sought during these 
periods, his claim for higher initial ratings for cirrhosis 
of the liver and Hepatitis C/Hepatitis C status post liver 
transplant during these periods is not on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) for the period since 
July 27, 2002 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, Diagnostic Code.
FINDINGS OF FACT

1.  Cirrhosis of the liver was rated 100 percent disabling 
from May 14, 1999 to July 17, 2001.

2.  Hepatitis C status post liver transplant was rated 
100 percent disabling from July 18, 2001 to July 26, 2002 and 
there is no evidence of cirrhosis of the liver symptomatology 
that is separately ratable.

3.  Since July 27, 2002, Hepatitis C status post liver 
transplant has been manifested by chronic right upper 
abdominal pain, nausea, and fatigue, and there is no evidence 
of cirrhosis of the liver symptomatology that is separately 
ratable.  

4.  As applicable to the period from May 14, 1999 to July 26, 
2002, a total rating for compensation based upon individual 
unemployability is a lesser benefit than a 100 percent rating 
for a liver disability, and the claims for a TDIU and higher 
initial ratings for a liver disability arose at the same time 
and are premised on the same evidence.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
40 percent for Hepatitis C from May 14, 1999 to July 17, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, 
Diagnostic Codes (Diagnostic Codes) 7345, 7354 (1999, 2009).

2.  The criteria for an initial rating in excess of 
30 percent for Hepatitis C status post liver transplant since 
July 27, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.114, Diagnostic Codes (Diagnostic Codes) 7345, 7354.
 
3.  The criteria for an initial compensable rating for 
cirrhosis of the liver have not been met since July 18, 2001.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.14, Diagnostic 
Codes (Diagnostic Codes) 7312, 7345, 7354 (1999, 2009).

4.  The grant of 100 percent ratings for a liver disability 
renders moot the appeal for entitlement to a TDIU for the 
period from May 14, 1999 to July 26, 2002.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for higher initial ratings for cirrhosis of the 
liver and Hepatitis C/Hepatitis C status post liver 
transplant arises from the Veteran's disagreement with the 
initial ratings assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
address prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded a VA examination for cirrhosis of the 
liver and Hepatitis C.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.
The medical, as well as industrial, history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cirrhosis of the liver and Hepatitis C are currently rated 
under 38 C.F.R. § 4.114, Diagnostic Codes 7312 and 7354 
respectively.  The criteria for rating liver disabilities 
were changed during the course of this appeal on July 2, 
2001.  See 66 Fed. Reg. 29,486 (May 31, 2001).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000). 
 
A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (2003). 
 
The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law"; (2) "the degree of connection between the operation 
of the new rule and a relevant past event"; and (3) 
"familiar considerations of fair notice, reasonable 
reliance, and settled expectations."  Princess Cruises v. 
United States, 397 F.3d 1358 (2005).  If, under this test, a 
rule or regulation appears to have a retroactive effect, then 
the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  Rodriquez v. Peake, 511 F.3d 
1147 (2008).

Prior to July 2, 2001, cirrhosis of the liver and infectious 
Hepatitis were rated under 38 C.F.R. § 4.114, Diagnostic 
Codes 7312 and 7345, respectively.  

Under the old criteria for rating cirrhosis of the liver, a 
30 percent rating is warranted for moderate cirrhosis with 
dilation of superficial abdominal veins, chronic dyspepsia, 
slight loss of weight or impairment of health.  A 50 percent 
rating is warranted for moderately severe cirrhosis with the 
liver definitely enlarged with abdominal distention due to 
early ascites and with muscle wasting and loss of strength.  
A 70 percent rating is warranted for severe cirrhosis with 
ascites requiring infrequent tapping, or recurrent hemorrhage 
from esophageal varices, aggravated symptoms and impaired 
health.  A 100 percent rating is warranted for pronounced 
cirrhosis with aggravation of the symptoms for moderate and 
severe, necessitating frequent tapping.  38 C.F.R. § 4.114, 
Diagnostic Code 7312 (effective March 18, 1976).   

Under the old criteria for rating Hepatitis C, a 30 percent 
rating is warranted for infectious Hepatitis with minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent rating is warranted for infectious 
Hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating is warranted for infectious 
hepatitis with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (effective March 18, 
1976).

Ratings under Diagnostic Codes 7312 and 7345 will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114 
(effective March 18, 1976).
The criteria for rating cirrhosis of the liver and 
Hepatitis C were revised in 2001 and are currently rated 
under 38 C.F.R. § 4.114, Diagnostic Codes 7312 and 7354 
respectively. 

Under the new criteria for rating cirrhosis of the liver, a 
10 percent rating is warranted for cirrhosis of the liver 
with symptoms such as weakness, anorexia, abdominal pain, and 
malaise.  A 30 percent rating is warranted for portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss.  A 
50 percent rating is warranted for cirrhosis with a history 
of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).  A 70 percent rating is warranted for cirrhosis 
with a history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks.  A 100 percent rating is warranted 
for cirrhosis with generalized weakness, substantial weight 
loss, and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).  38 C.F.R. § 4.114, Diagnostic Code 7312 
(effective July 2, 2001).

Under the new criteria for rating Hepatitis C, a 40 percent 
rating is warranted where Hepatitis C is productive of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is warranted where the 
condition is productive of daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period, but not occurring constantly.  A 
100 percent rating is warranted where the condition is 
productive of near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (effective July 2, 2001).

Note 1 to Diagnostic Code 7354 provides that sequelae, such 
as cirrhosis, should be rated under an appropriate diagnostic 
code, but the same signs and symptoms should not be used as 
the basis for evaluation under Diagnostic Code 7354 and under 
a diagnostic code for sequelae.  Diagnostic Code 7354, Note 
1. 

Note 2 to Diagnostic Code 7354 provides that for purposes of 
evaluating conditions under Diagnostic Code 7354, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Diagnostic Code 7354, Note 2.

Period from May 14, 1999 to July 1, 2001

Cirrhosis of the liver was rated 100 percent disabling under 
Diagnostic Code 7312 from May 14, 1999 to July 18, 2001.  
Because a new law or regulation applies, if at all, only to 
the period beginning with the effective date of the new law 
or regulation, only the old criteria for rating Hepatitis C 
and cirrhosis of the liver may be applied prior to July 2, 
2001.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Under the 
old criteria, cirrhosis of the liver and infectious 
Hepatitis Could not be combined and if a Veteran had both 
conditions, a single rating was assigned under the diagnostic 
code that reflected the predominant disability picture.  
38 C.F.R. § 4.114 (1999).

As cirrhosis of the liver was rated 100 percent disabling for 
the entire period from May 14, 1999 to July 1, 2001, a higher 
initial rating for Hepatitis C under Diagnostic Code 7345 may 
not be assigned during that period.  Id.

Period from July 2, 2001 to July 17, 2001

Hepatitis C is rated 40 percent disabling during the period 
dated from July 2, 2001 to July 17, 2001.  There is no 
evidence that an initial rating in excess of 40 percent is 
warranted for Hepatitis C during this period under either the 
old or new criteria.  As for the old criteria, cirrhosis of 
the liver was rated 100 percent disabling under Diagnostic 
Code 7312 during this period.  Since cirrhosis of the liver 
and infectious Hepatitis Could not be combined under the old 
criteria and only a single rating could be assigned, a higher 
initial rating for Hepatitis C is not permissible under the 
old criteria.  38 C.F.R. § 4.114 (1999).

With regard to the new criteria, there is no evidence of 
fatigue, malaise, anorexia, substantial weight loss (or other 
indication of malnutrition), hepatomegaly, incapacitating 
episodes, or near-constant debilitating symptoms.  Therefore, 
an initial rating higher than 40 percent for Hepatitis C is 
not warranted during this period under the new criteria.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.114, 
Diagnostic Code 7354 (2009).

Cirrhosis of the Liver: Period from July 18, 2001 to July 26, 
2002

Cirrhosis of the liver was rated noncompensable under 
Diagnostic Code 7312 during the period dated from July 18, 
2001 to July 26, 2002.  An operative report from USC 
University Hospital (USC) dated on July 18, 2001 reveals that 
the Veteran was diagnosed as having end stage liver disease 
secondary to Hepatitis C and that he received a liver 
transplant on that date.

A July 2001 abdominal ultrasound report from USC indicates 
that sonographic images of the transplanted liver 
demonstrated the presence of patent vessels including the 
portal vein and hepatic arteries.  There was no intrahepatic 
duct dilatation and no masses or focal lesions identified in 
the liver.  A pleural effusion was identified and there was a 
small amount of ascites seen.

A March 2002 USC discharge summary indicates that the Veteran 
had some postoperative problems involving a stent 
obstruction, infection, and a large abdominal hernia.  
Examination revealed that he was well nourished and in no 
apparent distress.  The abdomen was soft, nondistended, and 
nontender.  A diagnosis of status post orthotopic liver 
transplant was provided.

Hepatitis C is rated 100 percent disabling under Diagnostic 
Codes 7354-7351 during this period according to the criteria 
for a liver transplant, which provides for a 100 percent 
rating for an indefinite period from the date of hospital 
admission for transplant surgery.  38 C.F.R. § 4.114, 
Diagnostic Code 7351 (2009).  Therefore, under the old 
criteria, a separate compensable rating for cirrhosis of the 
liver under Diagnostic Code 7312 is not permissible.  
38 C.F.R. § 4.114 (1999).

As for the new criteria, the July 2001 abdominal ultrasound 
report from USC reveals that a small amount of ascites was 
present.  The 100 percent rating under Diagnostic Codes 7354-
7351 contemplates symptoms such as ascites in that it is 
warranted for near-constant debilitating symptoms of 
Hepatitis C (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  The 
use of the words "such as" reveals that the debilitating 
symptoms which are listed are examples and the list is not 
meant to be all-inclusive.  Therefore, a separate rating for 
cirrhosis and Hepatitis C is not permitted during this period 
because the same symptomatology would be used to rate both 
disabilities.  See 38 C.F.R. § 4.14 (2009) (prohibiting the 
use of the same symptoms to evaluate multiple diagnoses); see 
also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 
2009) ("two defined diagnoses constitute the same disability 
for purposes of section 4.14 if they have overlapping 
symptomatology").

Period Since July 27, 2002

Hepatitis C, status post liver transplant, is rated 
100 percent disabling from July 18, 2001 to July 26, 2002 and 
30 percent disabling since July 27, 2002 under Diagnostic 
Codes 7354-7351.  Under Diagnostic Code 7351, a 100 percent 
rating is assigned for a liver transplant for an indefinite 
period from the date of hospital admission for transplant 
surgery.  The minimum rating that may be awarded at any time 
after a liver transplant is 30 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7351. 

A March 2007 VA examination report indicates that the Veteran 
reported that he was not on any medications for his liver 
condition and that he did not have an ongoing provider.  He 
experienced chronic right upper abdominal pain on a daily 
basis which could last for several hours at a time.  The pain 
was associated with nausea and a feeling of upset stomach, 
but not vomiting, and dated back to the time of his diagnosis 
of Hepatitis C.  There was no diarrhea, constipation, or 
hematemesis.  He had a long history of fatigue, had a good 
appetite, and did not experience any weight loss or gain.

Examination revealed that the Veteran was in no acute 
distress and appeared well nourished without gross muscle 
wasting or atrophy.  There was no jaundice, bruising, or 
scleral icterus, but there were a few spider angiomas on the 
trunk.  There was some right upper quadrant sensitivity 
without rebound, guarding, or peritoneal signs.  There was no 
palpable hepatosplenomegaly and no ascites or peripheral 
edema.
 
There is no evidence that an initial rating in excess of 
30 percent is warranted for Hepatitis C during this period 
under either the old or new criteria.  As for the old 
criteria, a 60 percent rating requires moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (1999).  The Court had held 
that where rating criteria are worded in the conjunctive with 
the use of the word "and", each of the specified criteria 
must be present to warrant the specified percentage 
requirements.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

More recently, however, the Court has limited the scope of 
this decision, holding that it only applied where the rating 
criteria were "successive," i.e. that the criteria for the 
lower evaluation plus additional criteria were required 
before the next higher evaluation.  Tatum v. Shinseki, 
23 Vet. App. 152, 156 (2009).  The Court elaborated that 
Camacho would not apply where a Veteran could potentially 
establish entitlement to the next higher rating without 
meeting any of the criteria for the lower rating.  Id.

In this case, the criteria for a 60 percent rating under the 
old criteria incorporate those required for the 30 percent 
rating, and are "successive."  As such, all of the 
additional criteria would be required for the next higher 
rating.  See Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. 
App. at 360.  

The March 2007 VA examination report indicates that the 
Veteran reported having chronic right upper abdominal pain on 
a daily basis, nausea, and a feeling of upset stomach, but 
not vomiting, diarrhea, or constipation.  He also had a long 
history of fatigue.  Examination revealed that the Veteran 
was in no acute distress and that there was some right upper 
quadrant sensitivity.  However, there was no evidence of 
moderate liver damage as there was no jaundice, bruising, or 
scleral icterus, no palpable hepatosplenomegaly, and no 
ascites or peripheral edema.  Also, there was no evidence of 
mental depression during this period.  Hence, the Board must 
conclude that the Veteran does not meet most of the criteria 
for a higher rating under the old criteria, and that the 
disability most closely approximates that for a 30 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7345 (1999).

With regard to the new criteria, there is no evidence of 
anorexia, hepatomegaly, or incapacitating episodes.  Also, 
the Veteran was specifically found to have a good appetite 
and to not have experienced any weight loss (or any other 
indication of malnutrition) during the March 2007 VA 
examination.  Therefore, an initial rating higher than 
30 percent for Hepatitis C status post liver transplant is 
not warranted during this period under the new criteria.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.114, 
Diagnostic Code 7354 (2009).

The Board notes that a note to Diagnostic Code 7351 provides 
that a rating of 100 percent shall be assigned as of the date 
of hospital admission for transplant surgery and shall 
continue.  One year following discharge, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. 
§ 3.105(e) (i.e., procedural requirements for reduction in 
compensation benefits).  38 C.F.R. § 4.114, Diagnostic Code 
7351 (2009).

With regard to the measures that must be taken when a rating 
reduction is considered warranted, preliminarily, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will then be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. 38 C.F.R. § 3.105(e) (2009). 
 
In this case, the Veteran's initial claim for service 
connection for a liver disability was in May 1999 and initial 
ratings for cirrhosis and Hepatitis C were not assigned until 
April 2008 and March 2009, respectively.  Throughout the 
appeal period, the Veteran's liver condition has undergone 
various degrees of severity, most notably due to his July 
2001 liver transplant.  Thus, both the RO and the Board have 
properly provided staged ratings for the disabilities at 
issue.  See Fenderson, 12 Vet. App. at 125-26.   

In O'Connell v. Nicholson, the Court discussed whether the 
provisions of 38 C.F.R. § 3.105(e) are applicable to staged 
ratings.  In O'Connell, the Court explained that in the 
context of staged ratings, requiring VA to first assign the 
higher disability rating and then halt adjudication in order 
to follow the provisions of 38 C.F.R. § 3.105(e) "would not 
further the underlying purpose" of that section.  O'Connell 
v. Nicholson, 21 Vet. App. 89, 93 (2007).  Hence, the Court 
held that the notice requirements of 38 C.F.R. § 3.105(e) are 
not applicable to staged ratings before the Board.  Id. at 
93-94.

The Board also notes that the March 2007 VA examination was 
more than five years after the Veteran's July 2001 liver 
transplant and that the initial 30 percent rating was 
assigned effective July 27, 2002.  However, the findings and 
conclusions in the examination report were the product of a 
review of medical records, the claims folder, and the 
Veteran's reports and adequately reflect the state of the 
Veteran's liver disability since the July 2001 transplant.  
Therefore, the RO's assignment of a 30 percent rating 
effective July 27, 2002 was not improper. 

A separate rating for cirrhosis and Hepatitis C is not 
permitted during this period because the same symptomatology 
would be used to rate both disabilities (abdominal pain, 
nausea, fatigue).  See 38 C.F.R. § 4.14; see also Amberman v. 
Shinseki, 570 F.3d at 1381. 

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 
22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran has reported that his liver disability has 
interfered with his job.  For example, the March 2007 VA 
examination report reveals that he reported that he had 
worked in programming until January 2007 and that it was hard 
for him to find work given his medical history.  He explained 
that when he asked for time off from work in order to see 
doctors, he was told that his services were no longer needed.  
The Veteran's statements raise the question of entitlement to 
an extraschedular evaluation.  The symptoms of his disability 
are fatigue, nausea, abdominal pain, ascites, portal 
hypertension, encephalopathy, hepatosplenomegaly, and 
depression.  These symptoms are contemplated by the rating 
criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability

The Court has held that a TDIU is an element of all claims 
for a higher initial rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation based upon individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

VA medical treatment reports dated in April 1999 reveal that 
the Veteran had lost his job and was unemployed.  The March 
2007 VA examination report indicates that the Veteran 
reported that he had worked in programming until January 
2007, but that he was told his services were no longer needed 
when he asked for time off to see doctors.  He reported that 
it was hard to find work given his medical history.  Given 
the evidence of a medical disability, the Veteran's claim for 
the highest rating possible, and the evidence of 
unemployability, the record raises a claim for a total rating 
for compensation based upon individual unemployability under 
Roberson and Rice.  

A total rating for compensation based upon individual 
unemployability is provided where the combined schedular 
evaluation for service connected diseases and disabilities is 
less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A 
TDIU is considered a lesser benefit than the 100 percent 
rating, and the grant of a 100 percent rating renders moot 
the issue of entitlement to a total rating for compensation 
based upon individual unemployability for the period when the 
100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. 
Reg. 52,375 (1999). 
 
The claim for a total rating for compensation based upon 
individual unemployability and higher initial ratings for a 
liver disability have been recognized as arising at the same 
time and involving the same evidence.  As cirrhosis of the 
liver was rated 100 percent disabling from May 14, 1999 (the 
date the Veteran's claim for service connection for a liver 
disability was received) to July 17 2001 and Hepatitis C, 
status post liver transplant was rated 100 percent disabling 
from July 18, 2001 to July 26, 2002, the claim for a total 
rating for compensation based upon individual unemployability 
from May 14, 1999 to July 26, 2002 is rendered moot.  The 
appeal as to the total rating for compensation based upon 
individual unemployability issue for this period is 
therefore, dismissed. 


ORDER

Entitlement to an initial rating higher than 40 percent for 
Hepatitis C, from May 14, 1999 to July 17, 2001 is denied.

Entitlement to an initial rating higher than 30 percent for 
Hepatitis C status post liver transplant, since July 27, 
2002, is denied.

Entitlement to an initial compensable rating for cirrhosis of 
the liver since July 18, 2001 is denied.

The appeal for entitlement to a total rating for compensation 
based upon individual unemployability from May 14, 1999 to 
July 26, 2002 is dismissed.

REMAND

The March 2007 VA examination report indicates that the 
Veteran reported that he had worked in programming until 
January 2007, but that he was told his services were no 
longer needed when he asked for time off to see doctors.  He 
reported that it was hard to find work given his medical 
history.  

As applicable to the period since July 27, 2002, the Court 
has held that in the case of a claim for a TDIU, the duty to 
assist requires that VA obtain an examination that includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  The evidence does not contain 
an explicit opinion as to whether the Veteran's service 
connected disabilities prevent him from obtaining and keeping 
employment for which his education and occupational 
experience would otherwise qualify him.  

Furthermore, the Veteran does not currently meet 
the percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  VA policy is to grant a TDIU in all cases where 
service connected disabilities preclude gainful employment, 
regardless of the percentage evaluations.  38 C.F.R. 
§ 4.16(b).  However, the Board is prohibited from assigning a 
TDIU on the basis of 38 C.F.R. § 4.16(b) in the first 
instance without ensuring that the claim is referred to VA's 
Director of Compensation and Pension (C&P) for consideration 
of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his 
earnings for the period since July 2002.

2.  Schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities  prevent 
him from obtaining and keeping employment 
for which his education and occupational 
experience would otherwise qualify him.  
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service connected disabilities 
(cirrhosis of the liver, Hepatitis C, and 
residuals of a laceration of the tendon 
of the right index finger) would be 
sufficient to preclude him from obtaining 
or retaining gainful employment for which 
his education and occupational experience 
would otherwise qualify him.  

The examiner must provide a rationale for 
this opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

3.  If there is evidence that the service 
connected disabilities preclude gainful 
employment, the agency of original 
jurisdiction (AOJ) should refer the case 
to VA's Director of C&P for consideration 
of entitlement to a total rating for 
compensation based upon individual 
unemployability under the provisions of 
38 C.F.R. § 4.16(b).

4.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and 
is otherwise complete.

5.  If entitlement to a total rating for 
compensation based upon individual 
unemployability for the period since July 
27, 2002 is denied, the AOJ should issue 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


